UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7828



JATHIYAH ABDUR-RAHMAN AL-BAYYINAH,

                                              Plaintiff - Appellant,

          versus


CAPTAIN MARSHALL HUDSON; LIEUTENANT DONNIE R.
RAYNOR; SERGEANT B. BYNUM; BOYD BENNETT;
MARVIN L. POLK, Warden,

                                             Defendants - Appellees,

          and


R. C. LEE, Warden,

                                                           Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:02-ct-00462-F)


Submitted:   July 9, 2007                 Decided:   November 8, 2007


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jathiyah abdur-Rahman al-Bayyinah, Appellant Pro Se.         Yvonne
Bulluck Ricci, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Jathiyah abdur-Rahman al-Bayyinah appeals the district

court’s order accepting the recommendation of the magistrate judge

and granting summary judgment in favor of corrections officials in

al-Bayyinah’s 42 U.S.C. § 1983 (2000) action alleging violation of

his First Amendment right to free exercise of religion.            We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   Al-

Bayyinah v. Hudson, No. 5:02-ct-00462-F (E.D.N.C. Sept. 25, 2006).

We also deny al-Bayyinah’s motion for appointment of counsel.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -